268 F.2d 213
Gertrude TERRY, Administratrix of the Estate of A. F. Terry,Deceased, Appellant,v.A. P. GREEN FIRE BRICK COMPANY.
No. 16102.
United States Court of Appeals Eighth Circuit.
May 12, 1959.

Appeal from the United States District Court for the Eastern District of Arkansas.
M. V. Moody, Little Rock, Ark., for appellant.
Barber, Henry, Thurman & McCaskill, Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court, 164 F. Supp. 184, dismissed by the Court for lack of prosecution.